Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a second rotation station" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim should depend from claim 5 where the first rotation axis is set forth.
Claim 14 recites the limitation "a fifth rotation axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this claim should depend from claim 13 where the fourth rotation axis is set forth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papsdorf et al. (US 2013/0270066) in view of Ortiz et al. (WO 00/64753).
Papsdorf et al. show a feeding unit 100 having a holding head 102, a conveyor which moves the holding head, input and output stations, a closed curve guide 134, a pair of tracks 162, a slide which moves on a plurality of wheels 142, there are pairs of wheels connected by a connection element which connects two slides and a linear electric motor.  Not shown are the wheels having a concavity or convexity which matches to the guide.  However shown by Ortiz et al. in Figure 8 are such wheels 108 which have a concavity which matches to the profile of a track.  To include such a profile wheel and track arrangement would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would help keep the slides on the track and prevent the slides from leaving the track.
Re claim 2, Ortiz et al. show a v-shaped profile.
Re claims 3 and 4, shown are trains of slides which move on the same track 162.
Re claim 5, Papsdorf et al. include a rotation station along the path.
Re claim 6, Papsdorf et al. include an operation system which controls the rotation of the holding head 102.
Re claim 7, shown by Papsdorf et al. is a cam and follower type arrangement.
Re claim 12, Ortiz et al. teach the use of a continuous band 14 which is cut.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ortiz et al. (US 6,876,896) shows a wheeled carriage in Figure 3 which includes opposed pairs of contoured rollers which run on a v-track.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.